EXHIBIT 10.1

 
CONTRACT FOR SALE OF REAL ESTATE


August 7, 2009


RECEIVED of GH Doane Inc., a Maine corporation, or assigns hereinafter called
the Purchaser, the sum of:


TWENTY-FIVE THOUSAND DOLLARS ($25,000) as a deposit on account of the purchase
price of the following described real estate, situated in Penobscot County,
State of Maine, to wit:


1292 Hammond Street, Bangor, Maine, further described as a 23,000 +/- sf
building situated on a 4.5 acre lot as shown on Map R9, Lot 13A in the City of
Bangor tax assessor’s office and recorded in the Penobscot County Registry of
Deeds, Book 5224, Page 331 (hereinafter referred to as the “Premises”),


the TOTAL purchase price being EIGHT HUNDRED THIRTY THOUSAND DOLLARS ($830,000)
to be paid as follows:


$   25,000 herewith;
$ 805,000 balance in cash or certified check or closing agent check at closing.


Said deposit is received and held by Epstein Commercial Real Estate, subject to
the following terms and conditions:


1.  Seller shall have until 5 o'clock p.m. on Friday, August 7, 2009, to accept
the within offer; and if Seller has not accepted the offer by such time, said
deposit shall be returned promptly to Purchaser.  Epstein Commercial Real Estate
will hold said deposit and act as escrow agent until the closing.


2.  Within 30 days from the full execution of this Contract, Purchaser shall
notify the Seller of any title defects to which Purchaser objects, and Seller
shall have a reasonable period of time, not to exceed 30 days, to cure such
objections. If Seller is unable to cure the objections after having made
reasonable efforts, Purchaser may either consummate the purchase of the Premises
in accordance with this Contract or terminate this Contract, in which case the
Seller shall refund to Purchaser the deposit made hereunder and the parties
shall have no further obligation to each other.


3.  The closing shall take place within 15 days of the satisfaction of the
contingencies outlined in Paragraph 11, or at such other time or place as may be
agreed by both parties.  Seller shall on the date of closing execute typical
closing documents and title insurance documents and deliver a good and
sufficient warranty deed conveying the Premises to the Purchaser or its nominee,
in fee simple, with good and marketable title thereto. Seller shall deliver
possession of the premises to the Purchaser or its nominee at the time of
closing, free of all tenants and occupants, unless otherwise provided herein.
The Premises shall be broom clean, free of all possessions and debris, and in
the same condition as they are now, reasonable wear and tear accepted. Purchaser
may inspect the Premises on or before the date of closing to verify the
condition of the Premises.


4.  The following items will be pro-rated as of the Closing:
 
Real estate taxes   X   ; fuel    X  ; rents ; utilities  X    .

 
5.  Risk of loss or damage to the Premises, by fire or otherwise, until title is
passed, remains with the Seller.  In the event of any such loss or damage,
Purchaser shall have the option of terminating this Contract and receiving its
deposit back, or to accept available insurance proceeds that cover the damage
and to close the transaction with the Premises in an “as is” condition.


6.  In case of the failure of the Purchaser to pay the purchase price or to
perform any of the covenants on its part made or entered into, at Seller's
option, this Contract will be terminated and the deposit will be

 
 

--------------------------------------------------------------------------------

 

retained by the Seller as liquidated damages; the escrow agent is hereby
authorized by the Purchaser to deliver the deposit to the Seller under the
foregoing circumstances.


7.  Time is of the essence under this Contract. All covenants and agreements
herein contained will inure to and be binding upon the heirs, personal
representatives, successors and assigns of the parties.


8.  The Seller acknowledges that Bev Uhlenhake of Epstein Commercial Real Estate
is acting solely as the Seller’s agent in this transaction.


9.  The Seller and Purchaser will each pay one-half of the real estate transfer
tax payable as a result of this transaction.


10.  This Contract may be signed in any number of identical counterparts, such
as a faxed copy, with the same binding effect as if the signatures were on one
instrument. Original or faxed signatures are binding.


11. Purchaser’s obligations hereunder are subject to and conditioned upon:



 
A.
Purchaser obtaining a satisfactory “Level One” environmental assessment within
30 days of the full execution of this agreement. Should the “Level One”
assessment recommend “Level Two” testing then the Purchaser shall have an
additional 30 days to complete the “Level Two” assessment;
       
B.
Purchaser obtaining a satisfactory financing commitment and appraisal as
required for bank financing within 30 days of the full execution of this
agreement.  If Purchaser is acting in good faith to obtain satisfactory
financing commitment and appraisal but requires additional time to do so, this
contingency may be extended for one additional fifteen (15) day period.
       
C.
Purchaser obtaining a satisfactory survey or inspection sketch verifying the
location of lot lines and improvements thereon and lack of encroachments within
thirty (30) days of the full execution of this agreement.
       
D.
Purchaser has had the opportunity to inspect the premises to its satisfaction.
The contract price reflects the willingness of Purchaser to accept the premises
in their present condition, without regard to its zoning, availability of
utilities and insurability.



If any of the above-referenced contingencies are unsatisfactory to the
Purchaser, then the Purchaser may terminate this Agreement by written notice to
Seller within each specified frame, and the deposit shall be returned to the
Purchaser and both parties shall be released from their prospective obligations
hereunder.  If Purchaser does not so elect to terminate this Agreement by notice
in writing to Seller within the specified time periods, then this condition
shall be deemed to have been satisfied.


12.  Seller has provided Purchaser with any existing abstracts of title, or
title insurance policies, and surveys and site plans in its possession related
to the Premises.  Seller has provided a copy of a Level I site assessment by S.
W. Cole dated November 6, 1992 and represents to Purchaser that Seller has no
knowledge of any potential hazardous waste beyond the report contents.


13.  Any dispute or claim arising out of or relating to this Contract or the
Premises address in this Contract shall be submitted to mediation in accordance
with the Maine Residential Real Estate Mediation Rules of the American
Arbitration Association. This clause shall survive the closing of this
transaction.


14.  Seller shall give Purchaser and Purchaser’s agents and representatives’
reasonable access to the Premises during normal business hours. If the
transaction contemplated by this Contract does not close for any reason,
Purchaser shall restore the Premises so examined or tested to its original
condition prior to Purchaser’s entry which such changes of condition were caused
by Purchaser.  Purchaser hereby agrees to indemnify and defend and hold harmless
Seller for any damage, claim, loss, liability or expense

 
 

--------------------------------------------------------------------------------

 

incurred or suffered in connection with the Inspections by reason of the
granting or exercise of the right and license granted herein.  The provisions of
this paragraph shall survive the Closing or other termination of this Contract.


A COPY OF THE CONTRACT IS TO BE RECEIVED BY ALL PARTIES AND,
BY SIGNATURE, RECEIPT OF A COPY IS ACKNOWLEDGED.


Epstein Commercial Real Estate, Seller’s Broker




/s/ Bev Uhlenhake






I hereby agree to purchase the Premises at the price and upon the terms and
conditions set forth above.


Signed this 7th day of August, 2009.


PURCHASER:




/s/ Bev Uhlenhake
/s/ Gerald Doane
Witness
Gerald Doane, President
 
GH Doane, Inc.

 






ACCEPTANCE


I hereby accept the offer and agree to deliver the Premises at the price and
upon the terms and conditions above stated.


Signed this 7th day of August, 2009.


SELLER:




/s/ Ashley M. Desmarais
/s/ Mark Dumouchel
Witness
Mark Dumouchel
 
ADCO Surgical Supply, Inc.







